OPINION
ROTH, Circuit Judge.
Petitioner United States of America asks us to issue a writ of mandamus ordering the Honorable William H. Walls of the United States District Court for the District of New Jersey to vacate an order transferring a criminal prosecution to another district and conduct further proceedings in the case. Because the District Court’s transfer did not amount to a clear error of law, however, we will not issue the writ.
For the last four years, the District Court has handled nearly 100 civil and criminal actions involving claims that prin*134cipals of Cendant Corporation — a publicly-held, Fortune 500 company — engaged in securities fraud. This petition arises out of the United States’ related securities fraud prosecution of Walter A. Forbes and E. Kirk Shelton, who are two such principals of Cendant.
On March 18, 2002, the District Court granted Shelton and Forbes’ pre-trial motion to have the prosecution transferred to the District of Connecticut for the convenience of the parties. See Fed.R.Crim.P. 21(b). During a motions hearing, the District Court explained that the decision was based on a consideration of the ten factors articulated in Platt v. Minnesota Mining & Mfg. Co., 376 U.S. 240, 84 S.Ct. 769, 11 L.Ed.2d 674 (1964). See App. at 03-08. Namely, the District Court considered:
(1) location of corporate defendant; (2) location of possible witnesses; (3) location of events likely to be in issue; (4) location of documents and records likely to be involved; (5) disruption of defendant’s business unless the case is transferred; (6) expense to the parties; (7) location of counsel; (8) relative accessibility of place of trial; (9) docket condition of each district or division involved; and (10) any other special elements which might affect the transfer.
376 U.S. at 243-44. In the category of “other special elements,” the District Court expressly considered its familiarity with related Cendant securities fraud proceedings gained over the previous four years. See App. at 07. With respect to its assessment of each factor, the District Court gave a brief statement of its reasoning and referenced evidence in the record. See App. at 03-08.
During the hearing, the District Court correctly noted that Shelton and Forbes— as the moving parties' — bore the burden of proving that “all [relevant] things considered, the case would be better off transferred to another district.” App. at 03 (quoting In re: Balsimo 68 F.3d 185, 187 (7th Cir.1995)). Evidently, the District Court was faithful in its application of this burden, noting expressly that Shelton and Forbes failed to meet the burden with respect to certain of the Platt factors. See, e.g., App. at 04.
We have the power to issue the writ that the United States requests pursuant to 28 U.S.C. § 1651(a), and “mandamus is ... the appropriate mechanism for reviewing an allegedly improper transfer order.” Sunbelt Corp. v. Noble, Denton & Assoc., 5 F.3d 28, 30 (3d Cir.1993). However, “it is widely accepted that mandamus is extraordinary relief that is rarely invoked.” In re: United States of America, 273 F.3d 380, 385 (3d Cir.2001). Moreover, “[a] party seeking the writ has the burden of demonstrating that its right to the writ is ‘clear and indisputable.’ ” Delgrosso v. Spang and Co., 903 F.2d 234, 237 (3d Cir.1990). Accordingly, we will issue a writ of mandamus only if, in our discretion, we find that the party seeking the writ has no other adequate means to attain the desired relief and the court below “committed a clear error of law [that approaches] the magnitude of ... a failure to use [judicial] power.... ” In re: Sharon Steel Corp., 918 F.2d 434, 436 (3d Cir.1990) (quoting Lusardi v. Lechner, 855 F.2d 1062, 1069 (3d Cir.1988)) (alterations in original).
The United States asserts that the District Court's balance of the Platt factors constitutes such a clear error of law. Specifically, it argues that the District Court did afford sufficient weight to the court’s familiarity with related actions, the relative costs the parties and the potential for delay — all of which, the United States contends, militate against the transfer. However, the United States essentially invites us to balance the Platt factors de novo — an *135exercise that Platt, itself, admonishes is beyond the scope of our authority. See Platt, 376 U.S. at 245 (“Here ... the Court of Appeals undertook a de novo examination of the record and itself exercised the discretionary function which the rule commits to the trial judge. This the court should not have done since the writ cannot be used ‘to actually control the decision of the trial court.’ ”) (quoting Bankers Life & Casual Co. v. Holland, 346 U.S. 379, 383, 74 S.Ct. 145, 98 L.Ed. 106 (1953)). Heeding this warning, we decline the United States’ invitation.1
Had the District Court made some procedural flaw in rendering the transfer order, we might have had a basis on which to issue the requested writ.2 However, “[w]e have been reluctant to put specific requirements on the process by which the district courts decide motions to transfer,” In re: United States, 273 F.3d at 387, and we find no such deficiency in the instant case. The District Court not only identified and considered the factors germane to its decision to transfer the case, but also articulated a sufficient statement of its reasoning.
For the foregoing reasons, the United States’ petition for a writ of mandamus is DENIED.

. We share in the dissent's frustration with the ultimate conclusion that the District Court reached. If we were to independently reconsider Shelton and Forbes' transfer motion in light of record before us and the Platt factors, we might well reach a different conclusion. To do so, however, would be an ultra vires endeavor.


. For example, we have issued writs of mandamus to vacate different types of transfers where a court has either failed to give a nonmovant notice, a hearing or an opportunity to be heard, see, e.g., Swindell-Dressler Corp. v. Dumbauld, 308 F.2d 267, 273-74 (3d Cir. 2962)(28 U.S.C. § 1404 transfer); transferred a case to a court that lacked personal jurisdiction over a defendant, see, e.g., Sunbelt Corp., 5 F.3d at 33 (Section 1404 transfer); applied an improper burden of proof, see, e.g., In re: United States, 273 F.3d at 389 (Rule 21(b) transfer); failed to consider a necessary factor, see, e.g., Lony v. E.I. DuPont de Nemours 6 Co., 935 F.2d 604 (3d Cir.1991) (forum non conveniens transfer); or transferred a case where there was no evidence to justify doing so, see, e.g., Plum Tree, Inc. v. Stockment, 488 F.2d 754, 756-57 (3d Cir.1973)(Section 1404 transfer). We have also indicated that we might issue such a writ where a transferring court fails to provide a statement of its reasons for granting a transfer. See In re: United States, 273.F.3d at 387 (citing United States v. Criden, 648 F.2d 814, 819 (3d Cir.1981)).